DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 05/06/2021, have been entered.
Applicants amendments caused withdrawal of the nonstatutory double patenting rejection of claims 17-22, 24-25, 28, 30, 32, and 34 over claims 1-2, 5-8, and 13-17 of U.S. Patent No. 8,993,123.
	Claims 17 and 21 have been amended.
	No claims have been added.
	Claims 18-20, 22, and 24-25 have been cancelled.
	Claims 17, 21, and 26-35 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Buesing is silent to the claimed advantage of the specific substitution pattern of the instant claims, Examiner notes that Applicant has only pointed to one embodiment of Buesing for comparison to the claimed invention. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device 
For at least these reasons, the rejection over Buesing is respectfully maintained.
Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21, 28, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2010/0327270 A1).
With respect to claim 17, Buesing discloses a compound of formula (I), (formula (2), paragraph 0021), which is pictured below.

    PNG
    media_image1.png
    366
    474
    media_image1.png
    Greyscale

In this formula, R1 is independently a hydrogen atom or a benzene group having 6 aromatic ring atoms (aromatic ring system having 6 aromatic ring atoms, paragraph 0011, lines 1-2 and 13-14, an aromatic ring system having 6 aromatic ring atoms is taken to mean a benzene group, paragraph 0019, lines 15-20), and Ar is particularly a triazine (paragraph 0023, lines 1-8).
These selections form the compound below.

    PNG
    media_image2.png
    257
    520
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when Ar1 is a phenyl group and Ar2 is a triazine group.
Buesing includes each element claimed, with the only difference between the claimed invention and Buesing being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 21, Buesing teaches the compound of claim 17, and the compound is a compound of formula (I-2) when Ar2Het is a heteroaromatic ring system having 6 aromatic ring atoms, as discussed above.
With respect to claims 28, 30, 32, and 34, Buesing teaches the compound of claim 17, and an electroluminescent device (claim 30)(paragraph 0086) and the electroluminescent device is an OLED, and the compound is present in an electron-transport material (claim 32 and 34)(paragraph 0085), and that that the layer comprising the compound may be formed using a solution (paragraph 0048, lines 1-3), which implies a solvent.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Buesing with a solvent to form an electron transport material in an OLED as exemplified through the teachings of Buesing.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2010/0327270 A1) as applied to claims 17, 21, 28, 30, 32 and 34 above, and further in view of Kim et al. (US 2016/0099423 A1) and Wee et al. (2010, Asymmetric anthracene-based blue host materials: synthesis and electroluminescence properties of 9-(1-naphthyl)-10-arylanthracenes, J. Mater. Chem., 21, 1115-1123).
With respect to claim 26, Buesing teaches the compound of claim 17, however, Buesing does not teach the method of synthesis.
Kim teaches a phenanthrene derivative host material for an electroluminescent device and a method of synthesis on page 161. During this synthesis, a 2-bromo-4-chloro-1-iodibenzene starting material undergoes a transition metal catalyzed coupling reaction (Pd(OAc)2 catalyzed coupling reaction) and carbocyclization to produce 3-chloro-9-phenylphenanthrene. It is noted that all synthesis steps have a yield of over 70%. However, Kim does not teach a Suzuki coupling of the phenanthrene derivative to an anthracene.
Wee teaches coupling an aryl-substituted phenanthrene to an anthracene derivative through a series of bulky aryl-substituted asymmetric anthracene compounds as blue host materials. Wee teaches that the asymmetric anthracene derivatives can be synthesized using Suzuki-Miyaura coupling reactions between a halogenated phenyl derivative and 10-(2-naphthyl)anthracene-9-boronic acid with yields of 70-87%. Wee teaches that adding a bulky, asymmetric group to the 10-position on anthracene reduces crystallization of films, grain boundaries, pin holes, and current leakage.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to synthesize the fused ring structure of Buesing using the organic synthesis methods of Kim and Wee in order to form a compound with reduced crystallization of films, grain boundaries, pin holes, and current leakage, with yields of around 70%

Claims 27, 29, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Buesing et al. (US 2010/0327270 A1) as applied to claims 17, 21, 28, 30, 32 and 34 above, and further in view of Spreitzer et al. (US 2012/0217449 A1).
With respect to claims 27, 29, 31, 33, and 35, Buesing teaches the compound of claim 17, however, Buesing does not teach an oligomer, polymer, or dendrimer comprising one or more compounds according to claim 17.
Spreitzer teaches an anthracene derivative for use as host materials for a dopant and electronic devices comprising these compounds. These compounds comprise an anthracene core that may be substituted with a phenanthrene derivative (formula (1) and paragraph 0012, see also the embodiment in the top left corner of page 145).
With respect to claim 27, Spreitzer teaches that the compounds according to the invention may be substituted by reactive leaving groups and can be used as monomers for the preparation of oligomers, dendrimers, or polymers (paragraph 0103, lines 1-6). It is noted that Spreitzer teaches polymerization can take place through a radical located on an aryl ring adjacent to the anthracene moiety (the bonds of the polymer may be localized at R3 in formula 1 (paragraph 0104, lines 3-5), and X can be R3 (see formula 1, paragraph 0018, lines 1-2)), which is also the location where the inventive compounds are said to be polymerized according to instant claim 27.
Spreitzer teaches that the polymers, oligomers, and dendrimers according to the invention have advantageous properties, in particular, long lifetimes, high efficiencies, and good color coordinates (paragraph 0107) and may be used in different functions and layers (paragraph 0112, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the anthracene/phenanthrene compound of 
With respect to claim 29, Buesing in view of Spreitzer teach the oligomer, polymer, or dendrimer of claim 27, however, Buesing does not teach a solvent. Spreitzer teaches that the invention also relates to formulations comprising at least one compound of the invention or a polymer, oligomer, or dendrimer containing at least one unit of the inventive compound and at least one solvent (paragraph 0111)
With respect to claims 31 and 33, Buesing in view of Spreitzer teach the oligomer, polymer, or dendrimer of claim 27, however, Buesing does not teach the electronic device is an electroluminescent device. Spreitzer teaches the compounds of the invention and the oligomers, dendrimers, and polymers are suitable for use in electroluminescent devices (paragraph 0112).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing dated of the claimed invention to use the polymerized compound of Buesing in an electroluminescent device, as taught by Spreitzer.
With respect to claim 35, Buesing in view of Spritzer teach the electronic device of claim 33, however, Buesing does not teach the oligomer, polymer, or dendrimer is present as a matrix material in combination with a fluorescent emitter in an emitting layer. Spreitzer teaches the oligomer, polymer, or dendrimer is present in an emitting layer (paragraph 0115, lines 1-6), and there is also a fluorescent dopant in the layer (paragraph 0119).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to polymerize the fused ring compound of Buesing, which can provide excellent performance, high purity, high efficiency, and blue light emitting longevity, at a location adjacent to the anthracene moiety in order to obtain an organic .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786

                                                                                                      /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786